from a decision of the Unemployment Insurance Appeal Board, filed November 18, 1974, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits because she was not available for employment within the meaning of subdivision 2 of section 591 of the Labor Law. Claimant, employed on Long Island as a bookkeeper, lost her job under nondisqualifying conditions and soon thereafter moved with her husband, who had just retired, to Hartwick, New York. The board found that claimant’s efforts toward employment were insufficient and that claimant did not demonstrate her availability within the meaning of the statute. These factual findings were solely within the province of the board and, since they were supported by substantial evidence, they may not be disturbed (Matter of Bennett [Catherwood] 33 AD2d 946). Decision affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Koreman and Main, JJ., concur.